Citation Nr: 1104312	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-28 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent for 
boils on the buttocks.     


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel












INTRODUCTION

The Veteran had active service from June 1974 to September 1977.    

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi.  

In his September 2008 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a Travel Board hearing, but he 
cancelled that request in August 2009.  As such, the Board 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2010).  

This case previously reached the Board in March 2010, at which 
time, the Board, in part, remanded the issue for further 
development.  This development was completed such that the 
increased rating issue is again ready for Board consideration.


FINDING OF FACT

The Veteran's boils on the buttocks disability requires constant 
or near-constant systemic medications such as doxycycline, in 
order to prevent flare-ups of the disorder.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for boils on the 
buttocks have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 
4.118, Diagnostics Code 7899-7822 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in July 2007, June 2008, and March 2010.  In any 
event, in this case, the Board is granting in full the benefit 
sought on appeal.  To this end, the Board considers the 
assignment of a 60 percent rating to be a full grant of benefits 
sought by the Veteran.  This is the maximum rating available 
under Diagnostic Code 7899-7822.  In this respect, a Veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Thus, there is no need to discuss in detail whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA because, in light of the maximum allowance 
of the claim, any error is inconsequential and, therefore, at 
most harmless error.  See 38 C.F.R. § 20.1102.  

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).
The Veteran's boils on the buttocks disability is rated as 10 
percent disabling by analogy under Diagnostic Code 7899-7822, 
papulosquamous disorders not listed elsewhere.  38 C.F.R. 
§ 4.118.  When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  According to the policy in the schedule, when a 
disability is not specifically listed, the Diagnostic Code will 
be "built up," meaning that the first 2 digits will be selected 
from that part of the schedule most closely identifying the part 
of the body involved, and the last 2 digits will be "99."  38 
C.F.R. § 4.27.  For example, Diagnostic Code 7899 is used to 
identify unlisted skin disabilities, such as boils in the present 
case.  

The schedule for rating disabilities concerning the evaluation of 
skin and scars was amended effective October 23, 2008.  This 
amendment shall apply to all applications for benefits received 
by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (revising 38 C.F.R. § 4.118, Diagnostic Codes 
7800-05).  A Veteran, however, may request review under the 
revised scars criteria irrespective of whether his or her 
disability has worsened since the last review.  In the present 
case, the Veteran's increased rating claim was pending in July 
2007, prior to the October 2008 effective date.  In addition, VA 
has not received a request from the Veteran for consideration 
under the amended criteria.  Therefore, the 2008 amended criteria 
will not be addressed in this decision. 

Under Diagnostic Code 7822, a zero percent rating is warranted 
when less than 5 percent of the entire body or exposed areas are 
affected, and; no more than topical therapy was required during 
the past 12-month period.  A 10 percent rating is warranted when 
at least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed areas 
are affected, or; systemic therapy or intensive light therapy was 
required for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent rating is warranted where 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy or intensive light 
therapy was required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A maximum 
60 percent rating is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, and; constant or near-constant systemic medications or 
intensive light therapy were required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7822 (2010).

In the alternative, Diagnostic Code 7822 also allows the 
disability to be rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  See id.  

The Board has initially considered whether the Veteran is 
entitled to a higher rating for his boils on the buttocks under 
other, alternative diagnostic codes.  That is, the Board has 
considered Diagnostic Codes 7800-05.  However, there is no 
evidence or contention by the Veteran of a scar disfiguring the 
head, face, or neck (Diagnostic Code 7800).  There is also no 
evidence or contention of a deep scar or one that causes limited 
motion on the buttocks that exceeds 39 square cm. (Diagnostic 
Code 7801).  In addition, the Veteran is already in receipt of 
the maximum 10 percent ratings available under Diagnostic Codes 
7802, 7803, and 7804.  Finally, the evidence does not reveal 
limitation of function of the buttocks due to his occasional 
boils (Diagnostic Code 7805).  Therefore, these diagnostic codes 
will not be applied, as Diagnostic Code 7822 is the most 
appropriate Diagnostic Code here.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).

Upon review of the evidence, under Diagnostic Code 7822, the 
Board finds that the overall disability picture supports the 
maximum 60 percent rating for boils on the buttocks.  38 C.F.R. 
§ 4.7.  That is, throughout virtually the entire appeal, VA 
treatment records from 2007 to 2010 and an October 2007 VA 
examination document constant or near-constant systemic 
medications to treat the Veteran's boils on the buttocks, 
diagnosed as "hidradenitis suppurativa."  This meets the 
criteria for a 60 percent rating.  Specifically, VA treatment 
notes dated in March 2007, August 2007, February 2008, August 
2008, and May 2009 note he is on daily doxycycline at 100 
milligrams (mg) and topical erythromycin.  The Veteran indicated 
to the October 2007 VA examiner that he continues to take 100 mg 
of doxycycline daily.  VA treatment notes dated in August 2007 
and February 2008 record that he visited the emergency room on 
both occasions for the removal and drainage of left buttock 
abscesses.  He was prescribed the additional antibiotic of 
Augmentin (amoxicillin) to treat the infection at that time.  
Most importantly, VA prescription lists of active medications 
dated in February 2008, March 2008, May 2008, August 2008, 
December 2008, January 2009, April 2009, May 2009, September 
2009, October 2009, November 2009, December 2009, January 2010, 
and March 2010 document that he was taking 100 mg of doxycycline 
twice a day.  They also note that he consistently requested 
refills of doxycycline.   

Accordingly, resolving any doubt in the Veteran's favor, the 
maximum 60 percent rating is warranted for the Veteran's boils on 
the buttocks disability.  38 C.F.R. § 4.3.  This is the maximum 
rating available under Diagnostic Code 7822.

Based upon the guidance of the Court in Hart, the Board has also 
considered whether a staged rating is appropriate.  
Since, however, the Veteran's symptoms have remained fairly 
constant (at the maximum 60 percent level) throughout the course 
of his pending appeal, a staged rating is unjustifiable.  

Extra-Schedular Consideration

Throughout the appeal, the Veteran has maintained employment as a 
security guard.  But in his November 2007 notice of disagreement, 
he mentioned that he had difficulty working with the bleeding and 
pain of his abscesses on his buttocks when they flared up during 
one particular week.  Therefore, initially, the Board 
acknowledges that some of the manifestations of his disability 
may not listed by the rating criteria.  Thun v. Peake, 22 Vet. 
App. 111, 115-116 (2008).  However, the Board finds that his 
disability does not markedly interfere with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  Generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, although 
the Veteran had to visit the emergency room on two documented 
occasions in August 2007 and February 2008 to treat his boils, 
there is no confirmatory evidence of marked interference with 
employment or any significant lost time from work due to his 
service-connected problems.  Finally, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations due solely to his service-connected boils, to 
suggest he is not adequately compensated for his disability by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  Although he has 
had some emergency room treatment for occasional boils, he was 
not recently hospitalized for any significant period of time due 
to this disorder.  In fact, VA treatment records after February 
2008 reveal little to no treatment or flare-ups for his service-
connected disorder with the consistent use of 100 mg of 
doxycycline daily.   


ORDER

A 60 percent disability rating for boils on the buttocks is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


